Order entered December 2, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-01312-CR
                                  No. 05-15-01313-CR

                       EX PARTE: ROBERT ANTHONY HUNT

                   On Appeal from the Criminal District Court No. 4
                                Dallas County, Texas
                Trial Court Cause Nos. WX15-90038-K, WX15-90039-K

                                       ORDER
      Appellant’s November 30, 2015 motion for an extension of time to file his brief is

GRANTED. The time to file appellant’s brief is EXTENDED to December 7, 2015.

      The time to file the State’s brief is EXTENDED to December 22, 2015.



                                                  /s/   LANA MYERS
                                                        JUSTICE